[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                                                            FILED
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                       December 10, 2008
                           No. 07-12992
                                                      THOMAS K. KAHN
                                                           CLERK

                 D. C. Docket No. 02-80527 CV-KLR

SEB S.A.,

                                          Plaintiff,

                              versus

SUNBEAM CORPORATION,

                                          Defendant-Third Party-
                                          Plaintiff-Cross-Claimant-
                                          Appellee,

SUNBEAM PRODUCTS, INC.,

                                          Defendant-Third-Party-
                                          Plaintiff-Cross-Claimant-
                                          Appellee,

WING SHING INTERNATIONAL, LTD.,
(BVI),

                                          Defendant-Third Party-
                                          Defendant-Counter-Claimant,

PENTALPHA ENTERPRISES, LTD.,
                                                    Defendant-Third-Party-
                                                    Defendant-Counter-Claimant-
                                                    Appellant,

GLOBAL-TECH APPLIANCE, INC.,

                                                    Third Party-Defendant-
                                                    Counter-Claimant.



                   Appeal from the United States District Court
                      for the Southern District of Florida

                                 (December 10, 2008)


Before DUBINA, BLACK and FAY, Circuit Judges.

PER CURIAM:

      Appellant, Pentalpha Enterprises, Ltd., appeals the district court’s third

amended judgment entered on June 4, 2007, following this court’s mandate issued

on March 16, 2007. The third amended judgment awarded appellee, Sunbeam

Products, Inc., additional prejudgment interest on its judgment against Pentalpha

in an underlying indemnification and breach of contract action.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court erred as a matter of

law in granting Sunbeam additional prejudgment interest on its claim against



                                          2
Pentalpha because the mandate did not authorize the district court to grant that

relief. Clearly, the mandate only directly applied to Pentalpha and not to

Sunbeam. Moreover, because there was no intervening change in the controlling

law that would justify the district court’s deviation from the mandate, see Wheeler

v. City of Pleasant Grove, 746 F.2d 1437, 1441 (11th Cir. 1984) (noting

exceptions to mandate and law of the case doctrine), we must once again remand

this case to the district court with instructions to vacate its most recent award of

prejudgment interest to Sunbeam for lack of jurisdiction.

      REMANDED with directions.




                                           3